Relatrices heretofore applied to this court for a writ of supervisory control directed to the district court of Lewis and Clark county and George W. Padbury, Jr., one of the judges thereof, seeking to review the action of the respondents in granting an ex parte restraining order. We declined to review this order, but directed the respondent court to proceed to hear the cause. At the opening of the hearing in the district court on the order to show cause why a permanent injunction should not issue, the relatrices moved to quash the restraining order theretofore issued. At the time of the previous application to this court leave was granted to the parties to apply to this court should occasion arise justifying such further application. The motion to vacate the restraining order was by the trial court denied, and relatrices have now made a further application to this court for a writ of supervisory control or other appropriate writ to review and annul the order denying the motion to vacate the restraining order.
The original complaint upon which the temporary restraining order was based was verified positively and asserted many and various reasons why a restraining order should be issued. As disclosed by the application of relatrices now pending before the court upon the motion to dissolve, they called the plaintiff in the proceeding pending in the district court as a witness who had verified the complaint positively. It is alleged in this application that he testified, "There were no facts in the petition to which he made positive verification that were within his own knowledge; that he did not know any of the facts therein stated were true."
Concerning the allegations as to various irregularities, plaintiff in the court below in his complaint made the following statements:
"m. That said alleged referendum petition is in excess of, and without the power reserved to the people in pursuance of the provisions of the Constitution of the State of Montana, for the reason that the said Act (House Bill No. 196) is a measure *Page 91 
relating to appropriations of money and provides for the appropriation of moneys and attempts and does set apart a portion of the revenue and public funds for the public purposes of the Public School General Fund and the Public Welfare Fund, and further attempts to, and does provide for the raising of revenue to meet the appropriations made to said funds, and further attempts and does set apart specific designated funds in case and for which provision has been made, and for said reasons alleged Referendum Petition is directed against House Bill No. 196 for the purpose of having said Act in operation until such time as it shall be passed upon at an election and the result has been determined and declared as provided by law, is contrary to and violative of the provisions of the State Constitution of the State of Montana (sec. 1, Art. V).
"n. That said alleged Referendum Petition is in excess and without the power reserved to the people in pursuance of the provisions of the State Constitution of the State of Montana for the reason that the said Act, House Bill No. 196, is a measure necessary for the immediate preservation of the public peace, health and safety in pursuance of the police power of the Legistive Assembly and of the State of Montana and said Act, House Bill No. 196, does provide restrictions, regulations and provisions for the protection of health, welfare and safety of the people of the State of Montana, in pursuance of the Constitution of the State, and for said reason said alleged Referendum is contrary to and violative of the provisions of the Constitution of the State of Montana (sec. 1, Art. V)."
We are uninformed as to which of the particular grounds alleged impelled the respondent court to issue the temporary restraining order — whether it was the foregoing allegations or others. These allegations are not of fact and they raise serious questions of law, which, if resolved in favor of the plaintiff below, would entitle him to the relief obtained. They are not questions of fact and therefore there were before the district court questions for solution independent of those based upon facts of which the plaintiff below has admitted he did not have *Page 92 
positive knowledge. In the case of State ex rel. Bonners FerryLumber Co. v. District Court, 69 Mont. 436, 222 P. 1050,1052, what the court said with reference to an application for writ of supervisory control there made, is here pertinent and[1]  controlling. From what the court said we quote as follows: "If the present application be granted, no valid excuse could be offered for refusing a like application to review any alleged erroneous ruling of a trial court from the time an action is instituted until the final judgment is rendered, and, if such procedure were once adopted and followed, the time of this court would be consumed in hearing and determining such applications, with the result that the appellate jurisdiction would be destroyed for all practical purposes. * * * We do not mean to say that an exigent case may not be presented which will justify the exercise of this extraordinary power to correct a manifest wrong resulting from an erroneous ruling upon an intermediate question arising in the course of litigation; but we do say that upon the showing made in the Interstate Lumber Company Case [(State exrel. Interstate Lumber Co. v. District Court), 54 Mont. 602,172 P. 1030] and in this instance, the remedy by appeal from the final judgment must be held to be plain, speedy, and adequate."
The district court is now engaged in a hearing on the order to show cause. Relatrices may prevail, and, if so, the injunction will be dissolved. If they are unsuccessful, they have their right to appeal which in this instance must be held to be plain, speedy, and adequate. Accordingly, the application for a writ is denied.
ASSOCIATE JUSTICES STEWART, ANDERSON and MORRIS concur.